Burks, J.,
dissenting:
I concur with the majority of the court in saying that the plaintiff in error did not kill the deceased in order to protect his mother, or in self-defense. His whole tale on •this subject is a fabrication, whether from fright or other cause, I do not know. He had not previously given an account of the shooting to any one else. He did not kill to protect his mother, but because he was mad, and justly and lawfully mad. Just as he came around the comer of the house he saw the deceased knock his mother down, and heard the exclamation, “Lord, he has killed Aunt Ellen!” He rushed up at once and began firing at such close range that there were powder marks on the clothing of the deceased. It is wholly immaterial that the deceased was retreating. It is inconceivable to me that there was no passion arising from the transaction. In such case, “passion arising from sufficient provocation is evidence of the absence of malice, and reduces homicide to manslaughter.” Davis Cr. Law, 84. This is one of the few cases in which the law recognizes the frailty of human nature and reduces the crime from murder to manslaughter.
The author just cited says, at pages 83-4: “The provocation that will be allowed to extenuate the guilt of voluntary homicide must be of a nature which, regarding man as he is, might reasonably and naturally have excited his passions beyond the power of his reason to control his conduct. *691Thus, if a man were to find another in the act of adultery with his wife, and thereupon to kill him in the first transport of passion, he would only be guilty of manslaughter, and that of the lowest degree, because there could not be a greater provocation. Thus, also, any assault made with violence or circumstances of indignity upon a man’s person, as by pulling him by the nose, if it be resented immediately by the death of the aggressor, and it appears that the party acted upon the heat of blood upon that provocation, will reduce the crime to manslaughter.
& ij? # Hi H? # $
“The indulgence shown in the first transport of passion, in these cases, is plainly a condescension to the frailty of human nature, to the temporary madness, which, while the frenzy lasts, renders the man deaf to the voice of reason. And, therefore, the provocation which extenuates in the case of homicide must be something which the man is conscious of, which he feels and resents at the instant the act which he would extenuate is committed; not what time or accident may afterwards bring to light. Passion arising from sufficient provocation is evidence of malice, and reduces homicide to manslaughter; but passion without provocation, or provocation without passion, is not entitled to this indulgence; and where there are both provocation and passion, the provocation must be sufficient.
*.*❖*❖** *
“Between persons nearly connected by natural or civil ties, the law admits the force of a provocation given to one to be felt by the other. Therefore, homicide committed by the husband or wife, parent or child, master or servant, of the person injured, is entitled to the same construction as if such injury had been done to the person resenting it.”
Under the circumstances, I think the offense of the plaintiff in error was manslaughter, and not murder..